Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/20 and 3/2/21 is being considered by the examiner.
Preliminary Amendment
Applicant's preliminary submission dated 1/23/20 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a potion that appears to surround the sensor when viewed from an outside of the vehicle" of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the scope of the claim is not clear since it is unclear what is intended by "appears to surround […] when viewed from an outside" in the limitation "a potion that appears to surround the sensor when viewed from an outside of the vehicle". The structure is not explicitly defined by an appearance. 
In claim 9, it is not clear what applicant intends by "a driving support operation". In particular, it is not clear if this operation is driving, support or a support for driving.
In claim 13, it is not clear what is intended by "an attitude of" a member in the limitation "an adjustment mechanism configured to adjust at least one of a position and an attitude of the support member relative to the vehicle". 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 2008/0180965).
Regarding claim 7, NAKAMURA discloses a sensor system (see FIG.s 1-9) adapted to be mounted on a vehicle, comprising: a housing (such as 10 FIG.s 5-9); a translucent cover (such as 20 FIG.s 5-9) defining a housing chamber together with the housing; a sensor (such as 40 FIG.s 5-9) disposed in the housing chamber and configured to detect external information of the vehicle; and a light emitting member (such as 30 FIG.s 5-9) disposed in a position in the housing chamber at which operation of the sensor is not obstructed (structurally required for its operation), and configured to emit light in cooperation with the operation of the sensor.
Although NAKAMURA does not explicitly state the light emitting member being disposed in a position in the housing chamber at which operation of the sensor is not obstructed, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the configuration of NAKAMURA as a functionally and structurally equivalent of the claimed arrangement, and absent any significant structural details of the arrangement in the claim language, any modification or alteration thereof to perform the same function is within the ordinary skills in the art. 
claim 8, NAKAMURA further discloses the light emitting member is disposed at a potion that appears to surround the sensor when viewed from an outside of the vehicle (structurally evident from drawings such as in FIG.s 6 and 8).
Regarding claim 9, NAKAMURA further discloses the light emitting member is configured to emit light when the vehicle performs a driving support operation (operationally required, such as driving).
Regarding claim 10, NAKAMURA further discloses the light emitting member is a light guide member (such as in FIG. 8).
Regarding claim 11, NAKAMURA further discloses the light emitting member is a light source (see 34 FIG. 6, 37 FIG. 8).
Regarding claim 12, NAKAMURA further discloses a controller (operationally required) configured to control the operation of the sensor; and a support member (such as 80, 41 and 42 FIG.s 5-9) supporting the light source, the sensor and the controller so as to maintain their positional relationships.
Although NAKAMURA does not explicitly show the controller, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that for the assembly of NAKAMURA to operate, a controller is required, and, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to place the controller on the support along with the rest of the functional apparatus, in order to achieve a desired structural modularity optimal for the intended application of the assembly. 
Regarding claim 13, NAKAMURA further discloses an adjustment mechanism (part of 41 FIG.s 5-9) configured to adjust at least one of a position and an attitude of the support member relative to the vehicle (see 'tiltably' in ¶[0022]).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GILILAND (US 2012/0154785) FIG.s 1-11, FURUI (US 10618453), HARADA (US 5546284), FUJIWARA (US 7794128), MILLER (US 1925200).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875